Citation Nr: 1115913	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-44 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for onchyomycosis, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for a cardiac condition, status post myocardial infarction, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral feet, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  He served in Thailand from March 17, 1967 to March 26, 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for diabetes mellitus (DM), onychomycosis, a cardiac condition, status post myocardial infarction, peripheral neuropathy of the bilateral feet, and hypertension.  In June 2009, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in November 2009.

In March 2010, the Veteran presented sworn testimony during a Travel Board hearing in Pittsburgh, Pennsylvania, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In an April 2008 written communication, the Veteran indicated that he has poor eyesight as a result of his DM.  Thus, the issue of an eye disability, to include as due to DM, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

With regard to the Veteran's claim of entitlement to service connection for DM, to include as due to herbicide exposure, after a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of this claim.

The Veteran claims that he was exposed to Agent Orange herbicides while serving in Thailand from March 1967 to March 1968.  Specifically, he claims that he was exposed in three ways: (1) that his plane to Thailand landed in Saigon to unload and load soldiers; (2) that he serviced vehicles returning from Vietnam; and (3) that he performed perimeter duty in areas that had been sprayed with herbicides.  In its adjudication of the Veteran's claim, the RO associated a Memorandum for the Record on herbicide use in Thailand during the Vietnam era with the claims file, in accordance with VBA Fast Letter 09-20 (May 6, 2009).  However, the rating decision and statement of the case fail to list the Memorandum for the Record as evidence or to discuss whether it supports the Veteran's claims of herbicide exposure in Thailand.  Additionally, there is no indication in the record that the RO attempted to verify the Veteran's claim of landing in Saigon by obtaining flight logs, or to otherwise verify potential herbicide exposure with the U.S. Army and Joint Services Records Research Center (JSRRC).  As such, the claim must be remanded to attempt to verify whether the Veteran was exposed to herbicide agents while serving in Thailand in accordance with VBA Fast Letter 09-20 (May 6, 2009), or while allegedly landing in Saigon en route to Thailand.

The Veteran has also claimed that he has onchyomycosis, a cardiac condition, peripheral neuropathy of the bilateral feet, and hypertension that are secondary to his DM.  As noted above, the issue of entitlement to service connection for DM has been remanded to the AMC for further development.  As a grant of service connection for this disability could impact the Veteran's claims for service connection for onchyomycosis, a cardiac condition, peripheral neuropathy of the bilateral feet, and hypertension, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As such, the AMC must further develop and readjudicate the Veteran's claim of entitlement to service connection for DM, and then readjudicate his claims for service connection for onchyomycosis, a cardiac condition, peripheral neuropathy of the bilateral feet, and hypertension.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the Pittsburgh VA Medical Center, covering the period from March 2008, to the present, should be obtained and added to the claims folder.

2.  The AMC should ask the Veteran to provide any additional information on his alleged landing in Saigon while on a plane en route to Thailand, including the date(s) and on his possible exposure to herbicides while serving in Thailand, including the date(s), location(s), and/or nature of any potential exposures.

3.  The AMC should undertake any necessary development to independently verify the Veteran's assertion that he was aboard a plane that landed in Saigon en route to Thailand, including contacting the JSRRC or other appropriate agency to obtain flight logs or other documentation.  Any additional action necessary, including follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the AMC should notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information and describe any further action to be taken.

4.  Following completion of the above, with the information already of record and any new information offered by the Veteran, the AMC should make appropriate attempts to verify whether the Veteran was exposed to herbicides while stationed in Thailand.  Pursuant to the instructions contained in VBA Fast Letter 09-20 (May 6, 2009), such action must include consideration of the DoD response document (Memorandum for the Record) outlining herbicide use in Thailand during the Vietnam Era, which has already been associated with the claims file.  It must be documented in the claims file that such consideration was given.  If the review of the Memorandum for the Record does not confirm the Veteran's herbicide exposure, the AMC must then seek verification of such exposure from the JSRRC.  The AMC should associate all responses (positive or negative) with the claims file.

5.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for DM should be readjudicated.  Thereafter, and following any development deemed appropriate, to include a VA examination, his claims of entitlement to service connection for onchyomycosis, a cardiac condition, peripheral neuropathy of the bilateral feet, and hypertension should also be adjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue(s) on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

